Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/21 has been entered.
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with HSIN-YUAN HUANG (attorney of record) on 03/31/21.

The application has been amended as follows: 

Claim 20 will now read as:
12, wherein the cluster of Si nanoparticles has a diameter ranging from 1 µm to 5 µm.

Response to Amendment

	Currently, the pending Claims are 1, 3-9, 11-21. The examined Claims are 1, 3-9, 11-21, with Claims 1, 6, 20 being amended herein, and Claims 12-21 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection(s) of record are hereby withdrawn.

	Applicant has mainly amended Claim 1 to require that the porous silicon microstructure includes a Si mesoporous microparticle having pores disposed therein, wherein porous silicon microstructure is conformally covered by the silicon shell coating such that the pores remain in the porous silicon microstructure. Furthermore, newly presented Claims 12-21 are generally equivalent in scope as compared to Claims 1, 3-9, with the provision that the porous silicon microstructure of Claim 12 includes a cluster of Si nanoparticles having pores disposed between the Si nanoparticles (as opposed to the aforementioned Si mesoporous microparticle).
	Accordingly, Applicant presents arguments, in favor of the instant Claims, versus the prior art of record (namely the disclosure of Zhu). In particular, Applicant argues that based on the disclosure of Zhu, the nanoscale scaffold (i.e. “porous silicon microstructure”) is not explicitly taught or suggested to be either an Si mesoporous microparticle having pores disposed therein or a cluster of Si nanoparticles 

	Applicant’s aforementioned amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-9, 11-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claims 1 and 12 are Zhu et al. (US 2010/0297502) and Li et al. (US 2016/0365573).

Zhu teaches a battery electrode (Abstract, [0003]). As illustrated in Figure 1D, Zhu teaches that the electrode comprises nanoscale scaffold (152), a silicon-based layer (154), and a carbonaceous shell 
Li teaches a battery anode active material encapsulated in a graphene cage (Title, Abstract). Li teaches that silicon active material particles may exhibit poor coulombic efficiency characteristics, particle fracture during electrochemical cycling, and large volumetric expansion during electrochemical cycling ([0004], [0027], [0030]). Li teaches that while silicon active material particles may be coated with carbon, such a carbon coating may irreversibly trap lithium therein ([0027]). However, Li teaches that when the carbon coating is specifically formed as a graphene coating which encapsulates the silicon active material particles therein, the silicon active material particles exhibit greater cycling stability, longer cycle life, enhanced areal capacity, and excellent first-cycle coulombic efficiency ([0028]). Li teaches that graphene acts as a strong and flexible buffer during galvanostatic cycling which helps absorb/accommodate the volumetric expansion of the silicon active material particles ([0028]). Furthermore, Li teaches that the presence of the graphene coating imparts high mechanical strength, electrical conductivity, and chemical stability characteristics to the silicon active material particles ([0029]).

However, independent Claims 1 and 12 require the presence of the instantly claimed porous silicon microstructure (wherein Claim 1 requires said microstructure to include a Si mesoporous microparticle having pores disposed therein, and Claim 12 requires said microstructure to include a 

Based on the disclosure of Zhu, the nanoscale scaffold (i.e. “porous silicon microstructure”) is not explicitly taught or suggested to be either an Si mesoporous microparticle having pores disposed therein or a cluster of Si nanoparticles having pores disposed between the Si nanoparticles, as instantly claimed. While Zhu discloses that the nanoscale scaffold may be a silicon “nanopowder,” Zhu neither teaches nor suggests that such a nanopowder explicitly includes a Si mesoporous microparticle having pores disposed therein or a cluster of Si nanoparticles having pores disposed between the Si nanoparticles. Therefore, because Zhu does not explicitly teach or suggest that the nanoscale scaffold exhibits the same structural attributes as the instantly claimed porous silicon microstructure, Zhu’s silicon-based layer (i.e. “silicon shell coating”) does not function as a conformal covering on the outer contour of the nanoscale scaffold which ensures that pores remain in the nanoscale scaffold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729     

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729